*947OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the petition dismissed.
The record, viewed as a whole, reveals that the Board was fully informed of all pertinent environmental issues, including those dealing with the sewage treatment plant change, and considered these numerous factors before approving the project. Accordingly, the "hard look” standard of judicial review is satisfied and the determination must be confirmed (see, Akpan v Koch, 75 NY2d 561).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur in memorandum.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order reversed, etc.